DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Wang et al (US 9,801,300)
With regard to claim 1 , Wang et al disclose (Fig. 13,14)  first network node (100), comprising:
a chassis (Fig. 13; r.n..1, 3) having a first surface and a second surface;
a computing device  (7)positioned in the chassis;
a first surface connector configured to provide a first electrical connection for at least one
of data or power, the first surface connector positioned on the first surface of the chassis; and
a second surface connector configured to provide a second electrical connection for at
least one of data or power, the second surface connector positioned on the second surface of the chassis, wherein the first network node is in electrical communication with a second network
node stacked vertically above or vertically below and in contact with the first network node via
the first surface connector or the second surface connector of the first network node and a
corresponding surface connector positioned on the second network node.

    PNG
    media_image1.png
    794
    785
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/04/22 have been fully considered but they are not persuasive. 
The Applicants argue that Wang et al. does not disclose a chassis that houses a computing device, and which includes first and second surfaces that have first and second surface connectors on the first and second surfaces, respectively.
However, according to FreeDictionary.com,  the “chassis (electronics)  is 






‘”mounting/support to the circuit components”.  In Wang et al, the circuit board  (1) is a support for electronic component (7).
Also , it is shown  in annotated Fig. 13, 14 presented above, that first and second surfaces have first and second surface connectors on the first and second surfaces, respectively.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							10/15/22